Citation Nr: 0200205	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel







INTRODUCTION

The veteran served on active duty from April to August 1996.

The present appeal was before the Board in May 1999 and 
August 1999.  In both instances the Board remanded the case 
to the RO for additional development.  In January 2000, the 
case was again before the Board for appellate review, and was 
once again remanded to the RO for additional development, 
including a VA examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Bipolar disorder began before active service.

3. Bipolar disorder increased in disability during service.

4. There is no competent evidence tending to establish that 
the increase in severity                              
of the bipolar disorder was due to the natural progress of 
the disease.


CONCLUSION OF LAW

The veteran's bipolar disorder was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.102, 3.306 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a bipolar disorder and its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete this claim under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded VA examinations, 
and the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The veteran was also given the opportunity to appear 
and testify before a member of the Board to advance any and 
all arguments in favor of his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.

Service medical records show the veteran having been 
discharged with an uncharacterized entry-level separation in 
August 1996 due to a psychotic disorder which existed prior 
to service.

Evidence submitted to the claims file since the January 2000 
Board remand includes treatment records from Gateways 
Hospital dated June 1995.  The records indicate that the 
veteran came to the hospital because he feared he would be 
violent with his family.  He had just been released from the 
same hospital a few days before, when he was treated for 
similar symptoms.  He stated that he felt he could be 
dangerous and that other people were out to get him and to 
kill him.  Following a period of treatment, the examiner 
reported that the veteran had a positive response to the 
treatment.  By discharge, he was considerably improved and 
was willing to take medications in order to contain his 
psychiatric illness.  The final diagnosis was Axis I, 
schizoaffective disorder; Axis II, none; Axis III, facial 
acne; Axis IV, 4; Axis V, global assessment of functioning 
score on discharge of 58.

Also submitted were private treatment records from USC 
Medical Center received in May 2000.  A review of the records 
show that he was hospitalized for a psychiatric disorder from 
March 1992 to April 1992 as well as in May 1992.  The reason 
for his hospitalization was stated as a "danger to others."  
The May 1992 report showed a guarded prognosis and a GAF of 
35 upon discharge.  

As well, the claims file also contained records from the LA 
County Department of Mental Health received in May 2000.  
These records indicated the veteran having received treatment 
for various symptoms of a psychiatric disorder.  The records 
also show a GAF score of 45 in a July 1996 discharge summary.  

A May 2001 statement submitted by one of the veteran's 
private psychiatrists stated the veteran's current diagnosis 
to be bipolar affective disorder.  The doctor also stated 
that he had been treating the veteran for three years and 
following much review, indicated that it was his opinion that 
a nexus between his current condition and his military 
service did exist, and that being in the service without 
proper treatment caused his condition to be aggravated.

A VA examination was conducted in May 2001.  During the 
examination, the veteran stated to the examiner that he was 
discharged from the military because he previously had 
bipolar disorder with manic depression before he enlisted.  
He stated that he had told this to his recruiter who had told 
him not to take his medication and not to tell anybody about 
the condition.  The veteran also stated that he had been 
suffering from various symptoms, including depression, 
anxiety, paranoia and mania.  He also had one suicide 
attempt.  He also had never been employed, due to the fact 
that his symptoms affected his normal way of life.  The 
veteran also denied having consumed alcohol or ever having 
used drugs.  He was also arrested once, when he got ill and 
threatened the mayor of his town.  The veteran did not appear 
to have any impairment of thought processes or communication, 
or any inappropriate behavior during the examination.  The 
examiner noted that he had totally reviewed the voluminous 
medical records contained in the claims file.  The diagnosis 
was Axis I, bipolar disorder, currently depressed; Axis II, 
no diagnosis; Axis III, deferred; Axis IV, psychosocial 
stressor scale as Code 4, severe; Axis V, present GAF score 
of 63.  The examiner also stated that the veteran's condition 
appeared to have begun prior to service, and that it appeared 
that it increased in severity during military service due to 
the fact that he was not allowed to take medication to 
control the symptoms.  If the veteran had been on appropriate 
medication, it would have been more likely than not that his 
psychiatric condition would have been under better control 
and it would not have increased to the severity that it did.  

At the time of service entrance, the veteran was found to be 
without psychiatric abnormality.  Although the evidence does 
show that his psychiatric problems did predate military 
service, he was at enlistment essentially asymptomatic from a 
psychiatric perspective.  He did, however, display 
significant psychiatric pathology subsequently which led to 
his discharge.  When an individual deteriorates from the 
normal as revealed in the service medical records, it is 
difficult to conclude that no worsening occurred.  It is true 
that the service records do at one point conclude that he had 
"no defects aggravated by military service."  This 
declaration is not equivalent to a finding of no increase in 
disability.  Even if this statement were to be interpreted as 
a finding of no increase in disability, it is in conflict 
with the conclusions of the two psychiatrists in May 2001.  
In other words, the evidence does not preponderate against 
the veteran on the factual matter of increased disability. 
Under such circumstances, aggravation must be conceded in the 
absence of competent evidence that the deterioration was due 
to the natural progress of the disorder.  

It is also true that the medical opinions of May 2001 are not 
without a measure of ambiguity.  Nevertheless, the thrust of 
the opinions proffered is unquestionably more favorable than 
unfavorable to the veteran on the ultimate matter of 
increased severity.  The qualifications and competence of the 
psychiatrists to present their opinions have not been 
challenged.  In the absence of preponderating competent 
evidence less favorable, the veteran prevails.  The Board is 
not authorized to substitute its judgment in place of the 
evidence.  Moreover, the Board should not seek to discredit 
every perceived deficiency in favorable evidence while 
overlooking or explaining away similar lacunae in the 
"official" records.  


ORDER

Service connection for a bipolar disorder is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

